Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION

Claims 1-19 are pending examination.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Skala et al (USPN 10,354,325).
	
	a.	Per claim 1, Skala et al teach a node to propagate transactions in a network of nodes, each node having one or more connections to other nodes, the node comprising: 
a processor (Figure 5A and 22, col.22 lines 3-16); 
memory (Figure 22, col.22 lines 3-16); 
a network interface (col.21 line 35-col.22 line 16); and 
an application containing processor-executable instructions that, when executed by the processor (col.22 lines 3-16), cause the processor to: 

receive a plurality of incoming transactions over a time period (Figures 7A and 11A, col.22 line 59-col.23 line 16); 
combine the plurality of incoming transactions using network coding to generate a composite message (Figures 13A-13D, 18A-18D
send the composite message to one or more nodes in the network (Figures 15A-17, 19A-19B); and
determine an adjusted time period based on an equilibrium constant parameter and a count of transactions in the plurality of incoming transactions received over the time period (col.13 lines 58-66, col.23 line 57-col.24 line 3, col.24 lines 42-58—plurality of transactions over a time period).

Claims 10 and 19 contain subject matter substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Skala et al teach the node claimed in claim 1, wherein the instructions, when executed, are to further cause the processor to iteratively repeat the receiving, combining and sending operations using the adjusted time period and to determine a further adjusted time period after each iteration for use in a subsequent iteration (col.13 lines 48-col.14 line 6, col.31 lines 23-34—periodic distribution and processing).
Claim 11 contains subject matter substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Skala et al teach the node claimed in claim 1, wherein the instructions, when executed, are to cause the processor to determine the adjusted time period by determining the adjusted time period based on the equilibrium constant parameter divided by the count of transactions (col.83 line 15-col.col.84 line 15).
Claim 12 contains subject matter substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Skala et al teach the node claimed in claim 3, wherein the determining the adjusted time period is subject to a minimum time period that the adjusted time period col.70 lines 45-58).
Claim 13 contains subject matter substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Skala et al teach the node claimed in claim 1, wherein the instructions, when executed, are to further cause the processor to determine an average time period based on a plurality of adjusted time periods and to store the average time period in the memory (col.37 line 37-col.38 line 18).
Claim 14 contains subject matter substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Skala et al teach the node claimed in claim 5, wherein the instructions, when executed, are to further cause the processor to send the average time period to one or more neighbouring nodes in the network of nodes (col.70 lines 45-58, col.81 line 22-col.82 line 28).  
Claim 15 contains subject matter substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Skala et al teach the node claimed in claim 1, wherein the instructions, when executed, are to further cause the processor to initialize the equilibrium constant parameter based on one or more throughput estimates for one of more links to said one or more of the nodes (col.34 lines 4-41).
Claim 16 contains subject matter substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
Per claim 8, Skala et al teach the node claimed in claim 1, wherein the instructions, when executed, are to further cause the processor to initialize the equilibrium constant parameter based on an estimated initial time period and an estimated initial count of transactions (col.36 lines 15-42, col.83 lines 15-65).
Claim 17 contains subject matter substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.
i.	Per claim 9, Skala et al teach the node claimed in claim 1, wherein the instructions, when executed, are to further cause the processor to determine that the count of transactions received in the time period exceeds a minimum count to use network coding, and wherein the combining and sending are conditional on that determination (Figure 2, col.82 lines 14-53, col.83 lines 15-65).
Claim 18 contains subject matter substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.

Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
USPN 10915891—Autonomous devices and transaction processing
US 2018/0322597—Transaction assistance 
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448